Name: Council Regulation (EEC) No 1320/85 of 23 May 1985 on temporary measures for production aid to processed tomato products
 Type: Regulation
 Subject Matter: foodstuff;  economic policy
 Date Published: nan

 27 . 5 . 85 Official Journal of the European Communities No L 137 / 41 COUNCIL REGULATION (EEC) No 1320/ 85 of 23 May 1985 on temporary measures for production aid to processed tomato products whereas new enterprises should therefore be temporarily excluded from production aid ; Whereas , during the period of application of the measures limiting the grant of production aid , there is justification for providing that the guarantee threshold excess should be assessed on the basis of those quantities alone which actually benefited from the production aid , HAS ADOPTED THIS REGULATION: Article 1 1 . During the 1985 / 86 , 1986 / 87 and 1987 / 88 marketing years , the granting of production aid shall be limited , for all the processing enterprises of each Member State , to the quantities of processed tomato products obtained from the following quantities in tonnes of fresh tomatoes : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 516 /77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables (*), as last amended by Regulation (EEC) No 988 / 84 ( 2 ), and in particular Article 3 ( 3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Council Regulation (EEC ) No 989 / 84 of 31 March 1984 introducing a system of guarantee thresholds for certain processed fruit and vegetable products ( 4 ) provides in Article 2(1 ) that the production aid shall be reduced if the guarantee threshold for the processed tomato products is exceeded ; Whereas the production of processed tomato products has increased spectacularly in the last two marketing years , as a result of which the fixed guarantee thresholds have been substantially exceeded ; Whereas under these circumstances more restrictive measures should be introduced for a limited period to ensure that production aid is granted only in respect of the quantities which do not exceed the guarantee threshold ; whereas production during the 1982 / 83 marketing year constitutes a quantity which corresponds to the aim of the production aid system for processed tomato products ; whereas that year should be used as a reference for determining the quantities for which each processing enterprise may attract production aid ; Whereas these quantities may be increased to a certain extent when , in a Member State , production is limited by an interprofessional agreement or another national measure ; whereas , however , in this case provision should be made for the aid to be reduced proportionally to the rate at which these quantities are exceeded ; Whereas , to avoid unjustified hardship for processing enterprises which started their activities after the 1982 / 83 marketing year or have increased their production capacity to a significant extent since that marketing year , specific measures should be applied to such undertakings ; Whereas the present situation does not justify an increase in the processing capacity for processed tomato products ; All enterprises situated in Intended for the manufacture of Tomato concentrate Preserved whole peeled tomatoes Other tomato products France 298 622 58 628 35 156 Greece 982 068 12 881 18 647 Italy 1 707 160 1 235 641 351 197 2 . Without prejudice to paragraph 3 , the quantities referred to in paragraph 1 shall be fairly allocated by the Member States among the processing enterprises in proportion to the quantities produced by each of them during the 1982 / 83 marketing year . The competent authorities of the Member State may allow a transfer of up to 20 % from the quantities of peeled tomatoes expressed as quantities of fresh tomatoes allocated to an enterprise to the quantities allocated to it for tomato concentrate and other tomato products . 3 . The granting of production aid to processing enterprises which started their activities during the 1983 / 84 or 1984 / 85 marketing years or will commence such activities during the 1985 / 86 marketing year shall be limited , for each Member State and for each group of processed tomato products , to 20 % of the quantities referred to in paragraph 1 . These quantities shall be fairly allocated among the enterprises concerned as follows : (*) OJ No L 73 , 21 . 3 . 1977 , p. 1 . ( 2 ) OJ No L 103 , 16 . 4 . 1984 , p. 11 . ( 3 ) OJ No C 67 , 14 . 3 . 1985 , p. 41 . ( 4 ) OJ No L 103 , 16 . 4 . 1984 , p. 19 . No L 137 /42 Official Journal of the European Communities 27 . 5 . 85  for processing enterprises which commenced their activities during the 1983 / 84 or 1984 / 85 marketing years , in proportion to the quantities produced by each of them during the 1984 / 85 marketing year ,  for processing enterprises which commenced their activities during the 1985 / 86 marketing year , in proportion to the production capacity of each of them . At all events , the percentage allocated to each enterprise may not exceed the percentage resulting from the application of paragraph 2 to the enterprises referred to in that paragraph . In cases where the total quantities have not been allocated , the remaining part shall be fairly allocated among the processing enterprises covered by paragraph 2 , bearing in mind in particular those enterprises which make use of new production technology . 4 . Processing enterprises commencing their activities during the 1986 / 87 and 1987 / 88 marketing years shall not benefit from production aid . Article 2 1 . The measures provided for in Article 1 ( 1 ) shall be suspended where , in a Member State , production is limited by an interprofessional agreement or a national measure providing for the allocation , to each processing enterprise , of a raw material quantity intended for the production of each tomato product within the limits of the quantities resulting from the application ofArticle 1 , increased by a maximum of 20% . 2 . In this context and by way of derogation from the provisions of Article 1 ( 3 ), enterprises which commenced their activities during the 1983 / 84 or 1984 / 85 marketing years , or which will commence their activities during the 1985 / 86 marketing year may receive quantities lower than those provided for in that Article . 3 . When paragraph 1 is applicable , the grant of production aid shall be limited , for all the processing enterprises of each Member State , to the quantities referred to in that paragraph . 4 . For each processing enterprise , the aid to be paid for its production , within the limit of the quantities allocated to it , shall be reduced on the basis of the extent to which the total of these quantities is exceeded as compared with the quantity resulting from the application of Article 1(1 ). Application of this provision may not result in the granting, to those enterprises , of a total amount of aid less than the total amount of aid which they would have received had their production been equal to the quantities resulting for them from the application of Article 1 . 5 . The Commission shall fix , at the same time as it fixes the production aid applicable to the enterprises whose production does not exceed the quantities referred to in Article 1(1 ), the amount of reduction of the aid referred to in paragraph 4 . Article 3 By way of derogation from Article 2 (2 ) of Regulation (EEC) No 989 / 84 , the production to be adopted under the 1985 / 86 , 1986 / 87 and the 1987 / 88 marketing years to determine the amount by which the guarantee threshold is exceeded shall be that having benefited from production aid , except for quantities resulting from the possible increase of up to 20% referred to in Article 2 ( 1 ) Article 4 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 20 of Regulation (EEC ) No 516 / 77 . They shall comprise , in particular , the rules applicable in cases of merger and change of ownership of enterprises . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE